                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                   CIVIL ACTION NO. 3:17-CV-00072-MOC-DSC


 COMPOSITE RESOURCES, INC.,                       )
                                                  )
                  Plaintiff,                      )
                                                  )
 v.                                               )
                                                  )                ORDER
 COMBAT MEDICAL SYSTEMS, LLC                      )
 AND ALPHAPOINTE,                                 )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court following a telephonic discovery conference

conducted this date.   The Court has carefully considered the parties’ written submissions and

counsel’s arguments.


       For the reasons stated during the conference, IT IS HEREBY ORDERED that:


       1. Defendant Alphapointe’s objections to Plaintiff deposing Reinhard Mabry, Brenda

          Mee and corporate designees pursuant to Rule 30(b)(6) are OVERRULED. Those

          witnesses shall appear for depositions on mutually agreeable dates. The parties shall

          bear their own expenses for these depositions.

       2. The following deadlines are extended:

          Fact discovery: June 28, 2019.

          Expert discovery: August 20, 2019.

          Opening expert reports: July 5, 2019.

          Opposing expert reports: July 24, 2019.
          Rebuttal expert reports: August 14, 2019.

          Dispositive Motions: September 9, 2019.

          Mediation: August 31, 2019.

          Ready for trial date: first available trial date in 2020.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Max O. Cogburn, Jr.


       SO ORDERED.



                                 Signed: May 28, 2019
